     Case 2:18-cv-01850-KJM-AC Document 35 Filed 05/15/20 Page 1 of 6

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CHARLES FAULTRY,                                  No. 2:18-cv-1850 KJM AC P
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    J. SAECHAO, et al.,
15                       Defendants.
16

17          I.      Introduction

18          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with this civil rights

19   action filed pursuant to 42 U.S.C. § 1983. The case arises from events at California State Prison

20   Sacramento (CSP-SAC), and proceeds on plaintiff’s claims of excessive force and conspiracy

21   against defendant correctional officers Saechao and Shirley; a failure-to-protect claim against

22   defendant Shirley; and retaliation and state law battery claims against defendant Saechao.

23          Currently pending is defendants’ motion for partial summary judgment on plaintiff’s state

24   law battery claim, on the ground that plaintiff failed to comply with the requirements of the

25   California Government Claims Act. ECF No. 25; see also ECF Nos. 26-7. Plaintiff filed a

26   response, ECF No. 28; defendants filed a reply, ECF No. 29. This matter is referred to the

27   undersigned United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

28   302(c). For the reasons that follow, this court recommends that defendants’ motion be granted.
                                                       1
     Case 2:18-cv-01850-KJM-AC Document 35 Filed 05/15/20 Page 2 of 6

 1          II.        Legal Standards
 2                     A.    Motions for Summary Judgment
 3          Summary judgment is appropriate when the moving party “shows that there is no genuine
 4   dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.
 5   Civ. P. 56(a). Under summary judgment practice, the moving party “initially bears the burden of
 6   proving the absence of a genuine issue of material fact.” Nursing Home Pension Fund, Local 144
 7   v. Oracle Corp. (In re Oracle Corp. Securities Litigation), 627 F.3d 376, 387 (9th Cir. 2010)
 8   (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). The moving party may accomplish
 9   this by “citing to particular parts of materials in the record, including depositions, documents,
10   electronically stored information, affidavits or declarations, stipulations (including those made for
11   purposes of the motion only), admission, interrogatory answers, or other materials” or by showing
12   that such materials “do not establish the absence or presence of a genuine dispute, or that the
13   adverse party cannot produce admissible evidence to support the fact.” Fed. R. Civ. P. 56
14   (c)(1)(A), (B).
15          When the non-moving party bears the burden of proof at trial, “the moving party need
16   only prove that there is an absence of evidence to support the nonmoving party’s case.” Oracle
17   Corp., 627 F.3d at 387 (citing Celotex, 477 U.S. at 325); see also Fed. R. Civ. P. 56(c)(1)(B).
18   Indeed, summary judgment should be entered, after adequate time for discovery and upon motion,
19   against a party who fails to make a showing sufficient to establish the existence of an element
20   essential to that party’s case, and on which that party will bear the burden of proof at trial. See
21   Celotex, 477 U.S. at 322. “[A] complete failure of proof concerning an essential element of the
22   nonmoving party’s case necessarily renders all other facts immaterial.” Id. In such a
23   circumstance, summary judgment should be granted, “so long as whatever is before the district
24   court demonstrates that the standard for entry of summary judgment ... is satisfied.” Id. at 323.
25          If the moving party meets its initial responsibility, the burden then shifts to the opposing
26   party to establish that a genuine issue as to any material fact actually does exist. See Matsushita
27   Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). In attempting to establish the
28   existence of this factual dispute, the opposing party may not rely upon the allegations or denials
                                                        2
     Case 2:18-cv-01850-KJM-AC Document 35 Filed 05/15/20 Page 3 of 6

 1   of its pleadings but is required to tender evidence of specific facts in the form of affidavits, and/or
 2   admissible discovery material, in support of its contention that the dispute exists. See Fed. R.
 3   Civ. P. 56(c)(1); Matsushita, 475 U.S. at 586 n.11. Moreover, “[a] [p]laintiff’s verified complaint
 4   may be considered as an affidavit in opposition to summary judgment if it is based on personal
 5   knowledge and sets forth specific facts admissible in evidence.” Lopez v. Smith, 203 F.3d 1122,
 6   1132 n.14 (9th Cir. 2000) (en banc).
 7          The opposing party must demonstrate that the fact in contention is material, i.e., a fact that
 8   might affect the outcome of the suit under the governing law, see Anderson v. Liberty Lobby,
 9   Inc., 477 U.S. 242, 248 (1986); T.W. Elec. Serv., Inc. v. Pacific Elec. Contractors Assoc., 809
10   F.2d 626, 630 (9th Cir. 1987), and that the dispute is genuine, i.e., the evidence is such that a
11   reasonable jury could return a verdict for the nonmoving party, see Wool v. Tandem Computers,
12   Inc., 818 F.2d 1433, 1436 (9th Cir. 1987).
13                  B.      State Law Claims and the California Government Claims Act
14          State law claims are governed by California law, which requires compliance with the
15   California Government Claims Act (CGCA or Claims Act). “Before a person can sue a
16   [California] public entity or public employee for money damages for actions taken within the
17   scope of the person’s employment, he or she must first file a government claim pursuant to the
18   CGCA, codified at California Government Code section 810 et seq.” Robinson v. Alameda
19   County, 875 F. Supp. 2d 1029, 1043 (N.D. Cal. 2012) (citations omitted). The claim presentation
20   requirement of the California statute applies to state law claims brought in federal court. Karim-
21   Panahi v. Los Angeles Police Dep’t, 839 F.2d 621, 627 (9th Cir. 1988).
22          Under the Claims Act, a claim alleging a cause of action for personal injury must be
23   presented to the public entity no later than six months after the accrual of the cause of action.
24   Cal. Gov. Code § 911.2(a). If the public entity provides written notice rejecting the claim, the
25   claimant has six months thereafter to initiate a lawsuit. Id., § 945.6(a)(1). If the public entity
26   fails to provide written notice, the claimant has two years from the accrual of the cause of action
27   to initiate suit. Id., § 945.6(a)(2). “[T]he filing of a [state tort] claim for damages is more than a
28   procedural requirement, it is a condition precedent to plaintiff’s maintaining an action against
                                                         3
      Case 2:18-cv-01850-KJM-AC Document 35 Filed 05/15/20 Page 4 of 6

 1   defendant, in short, an integral part of plaintiff’s cause of action.” Williams v. Horvath, 16
 2   Cal.3d 834, 842 (1976) (citations and internal quotation marks omitted). “[F]ailure to timely
 3   present a claim for money or damages to a public entity bars a plaintiff from filing a lawsuit
 4   against that entity.” State of California v. Superior Court (Bodde), 32 Cal. 4th 1234, 1239 (2004).
 5          Because “compliance with the claim presentation requirement is an element of a cause of
 6   action against a public entity,” plaintiff’s failure “to allege facts demonstrating or excusing
 7   compliance with the requirement subjects a complaint to general demurrer for failure to state a
 8   cause of action.” Id. at 1240-41 (citations and internal quotation marks omitted). “[T]he purpose
 9   of these statutes is to provide the public entity sufficient information to enable it to adequately
10   investigate claims and to settle them, if appropriate, without the expense of litigation.” City of
11   San Jose v. Superior Court, 12 Cal. 3d 447, 455 (1974) (citations omitted).
12          III.    Undisputed Facts
13          Defendants’ motion and supporting evidence, and plaintiff’s opposition thereto,
14   demonstrate that plaintiff did not file a claim under the California Government Claims Act
15   relevant to his allegations in this case. The undisputed facts are as follows:
16          • As of November 15, 2019, plaintiff had submitted two claims under the California
17   Government Claims Act. Both claims involved incidents that occurred in 2016.1 The incident
18   challenged in the instant case occurred on April 24, 2017.
19          • Plaintiff testified at his August 22, 2019 deposition that he did not recall filing a
20   Government Claim related to the instant case.2
21          • In his opposition to the pending motion, plaintiff argues that his alleged failure to file a
22   Government Claim is “irrelevant” because that process “mainly deals with property issues and
23   can only give or grant no more than $25,000 which in this case plaintiff is requesting one million.
24   Plaintiff also in the past has filed GCP on issues similar that were denied for reasons of issues
25   ////
26

27   1
      See Attachments to Declaration of Tanisha Worthy, ECF No. 26 at 4 et seq.
     2
      See Declaration of Lucas L. Hennes, Deputy Attorney General, ECF No. 25-4 at 2, ¶2 and Ex.
28   A, ECF No. 25-4 at 5 (excerpt, Pltf. Depo. at 59:20-25).
                                                       4
      Case 2:18-cv-01850-KJM-AC Document 35 Filed 05/15/20 Page 5 of 6

 1   raised being too complex and are best determined by courts.” ECF No. 28 at 1-2 (with minor
 2   edits).
 3             This evidence demonstrates beyond any dispute that plaintiff did not submit a claim to the
 4   California Government Claims Board regarding the April 24, 2017 incident that is the basis for
 5   his battery claim against Saechao.
 6             IV.    Analysis
 7             As explained above, a plaintiff must demonstrate compliance with California tort claims
 8   procedures to before filing a state law tort claim against a public employee. See Cal. Govt. Code
 9   §§ 900 et seq. This claim presentation requirement applies to state law claims brought in federal
10   court. Karim-Panahi, 839 F.2d at 627.
11             In the present case, plaintiff’s undisputed failure to submit a claim to the California
12   Government Claims Board concerning the matters challenged in this case precludes his state law
13   battery claim against defendant Saechao. As a result, this action should proceed only on
14   plaintiff’s federal claims against defendants Saechao and Shirley.
15             V.     Conclusion
16             Accordingly, IT IS HEREBY RECOMMENDED that:
17             1. Defendants’ motion for partial summary judgment on plaintiff’s battery claim against
18   defendant Saechao, ECF No. 25, be GRANTED;
19             2. This action proceed only on plaintiff’s federal claims for excessive force and
20   conspiracy against defendants Saechao and Shirley; a failure-to-protect claim against defendant
21   Shirley; and a retaliation claim against defendant Saechao.
22             These findings and recommendations are submitted to the United States District Judge
23   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one (21)
24   days after being served with these findings and recommendations, any party may file written
25   objections with the court and serve a copy on all parties. Such a document should be captioned
26   “Objections to Magistrate Judge’s Findings and Recommendations.” The parties are advised that
27   ////
28   ////
                                                          5
     Case 2:18-cv-01850-KJM-AC Document 35 Filed 05/15/20 Page 6 of 6

 1   failure to file objections within the specified time may waive the right to appeal the District
 2   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 3   DATED: May 14, 2020
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        6
